Case 1:19-cr-10080-NMG Document 1386 Filed 07/14/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
v.

Case No. 19-cr-10080-NMG

DAVID SIDOO, et al.,

Defendants.

 

 

DEFENDANT MOSSIMO GIANNULLI AND LORI LOUGHLIN’S ASSENTED-TO
MOTION TO MODIFY BOND CONDITIONS

Defendants Mossimo Giannulli and Lori Loughlin (“Defendants”) respectfully move the
Court for an order releasing their $1,000,000 bonds secured by their property, reducing their bail
from $1,000,000 to $100,000, and removing the requirement that the $100,000 bonds be secured
by money or property. The Government assents to the relief sought in this motion.

By way of background, Mr. Giannulli was arrested on March 12, 2019, and initially
presented in the Central District of California, where Magistrate Judge Wilner permitted him
release on a $1,000,000 appearance bond secured by property. Ms. Loughlin was arrested on
March 13, 2019, and initially presented in the Central District of California, where Magistrate
Judge Rosenberg permitted her release on a $1,000,000 appearance bond secured by property.
Defendants then appeared in this district on April 3, 2019, and Chief Magistrate Judge Kelley
ordered that the bonds for Defendants set in the district of their arrest be adopted without
modification. On May 20, 2020, Defendants executed plea agreements with the Government, and
on May 22, 2020, appeared before this Court to change their pleas: Mr. Giannulli pleaded guilty
as to Count 1, and Ms. Loughlin pleaded guilty as to Count 1. Defendants are scheduled to be

sentenced on August 21, 2020.

WVotein Moved. Mov lG-as,, USDI 7/"4fao
